Citation Nr: 0100604	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claims of 
entitlement to service connection for hearing loss and a foot 
fungus. 


FINDING OF FACT

The record contains no evidence that the veteran suffers from 
a hearing disability as defined by the applicable VA 
regulation. 


CONCLUSION OF LAW
The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A.  § 1110 (West 1991); 38 CFR §§  3.303, 
3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for hearing loss.  The Board is 
satisfied that all relevant facts have been properly 
developed for this issue and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty.
38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board notes that it is bound by the definition of hearing 
loss as found in 
38 CFR § 3.385 (2000), as to the determination of what amount 
of hearing loss constitutes a disability.  That regulation 
states that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

On the authorized VA audiological evaluation in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
35
LEFT
10
15
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

Thus, under 38 CFR § 3.385 (2000), the veteran does not have 
a level of hearing loss sufficient to be considered a 
disability.  Without the existence of a current disability, 
the veteran's claim cannot be maintained.  

Without a finding of a current disability, the Board finds 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating this 
claim, and thus, as noted above, all requirements of the 
Veterans Claims Assistance Act of 2000 have been met.



ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The Board notes that the veteran's service medical records do 
not show that the veteran received any treatment for a foot 
condition while in service.  Further, there is no evidence of 
record showing that the veteran received any treatment for 
his foot condition earlier than 1991, over 39 years after the 
veteran was discharged from service.  It appears from the 
medical evidence that the veteran currently suffers from a 
variety of skin conditions.

However, the veteran, in his hearing testimony of October 
1999, indicated that his foot fungus began while he was 
stationed in Panama, at which time he was given foot powder, 
which he used off and on during service.  The veteran further 
indicated that he has continued using over the counter 
preparations for his foot problems since service.

Further, there is a letter of record from a VA doctor, dated 
August 1998.  That letter indicates that the veteran provided 
a history of athlete's foot in service.  The doctor indicated 
that in 1991, the veteran was treated for a diseased toenail 
that was consistent with onychomycosis.  The doctor further 
indicated that onychomycosis is a fungus infection of the 
toenail that is considered to be a result of a previous 
infection involving the skin which persists and slowly 
involves the nails, and which takes years to develop, unless 
a patient is severely immunosupressed.  The doctor indicated 
that the veteran's history of athlete's foot in the past was 
compatible with the possible development of onychomycosis at 
a later time.

In light of the letter from a doctor of the veteran, and the 
veteran's hearing testimony, and mindful of its duty to 
assist the veteran, the Board is of the opinion that further 
development is required before a decision can be rendered on 
this issue.  
As such, this issue is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his foot fungus.  After securing 
any necessary release(s), the RO 
should obtain these records, to 
include any records from the Dorn VA 
Medical Center not already of record.  
If the search for any requested 
records yields negative results, that 
fact should clearly be documented in 
the veteran's claim file, and he 
should be so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
dermatological examination to 
determine the severity and etiology of 
his foot fungus.  All tests and 
studies deemed necessary should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this remand 
must be made available to, and be 
reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that the veteran's foot fungus is 
related to any disease or injury which 
occurred during his active military 
service (as opposed to any disease or 
injury that occurred outside of 
service).  Specific reasons should be 
given for the examiner's opinion.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
provides evidence of a nexus between 
the veteran's foot fungus condition 
and the veteran's active military 
service, the RO should specifically 
advise him of the need to submit such 
competent medical evidence to support 
the claim(s).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions, to include VAOPGCPREC 11-
2000.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 



